                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

GSE CONSULTING, INC.,
a Washington corporation,

       Plaintiff,

vs.                                                   CASE NO.: 6:20-cv-1853-Orl-37DCI

L3HARRIS TECHNOLOGIES, INC.,
a Delaware corporation, formerly
known as HARRIS CORPORATION,

      Defendant.
______________________________/

             PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
                 AND CORPORATE DISCLOSURE STATEMENT

      I hereby disclose the following pursuant to this Court’s Order on Interested Persons
and Corporate Disclosure Statement:

        1.       The name of each person, attorney, association of persons, firm, law firm,
partnership, and corporation that has or may have an interest in a party to this action or in the
outcome of this action, including subsidiaries, conglomerates, affiliates, parent corporations,
publicly-traded companies that own 10% or more of a party’s stock, and all other identifiable
legal entities related to a party:

       GSE CONSULTING, INC.;

       Robert J. Stovash, Esquire, and the law firm of Stovash, Case & Tingley,
       P.A., counsel for Plaintiff, GSE CONSULTING, INC.; and

       L3HARRIS TECHNOLOGIES, INC., formerly known as HARRIS
       CORPORATION.

       Counsel for L3HARRIS TECHNOLOGIES, INC., is currently unknown.

       2.      The name of every other entity whose publicly-traded stock, equity, or debt may
be substantially affected by the outcome of the proceedings:

       None.
       3.      The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or if no creditors’
committee the 20 largest unsecured creditors:

       None.

      4.       The name of each victim (individual or corporate), including every person who
may be entitled to restitution:

       Plaintiff, GSE CONSULTING, INC.,

        5.)     Check one of the following:

        __x__ a.       I certify that I am unaware of any actual or potential conflict of interest
involving the District Judge and Magistrate Judge assigned to this case, and will immediately
notify the Court in writing on learning of any such conflict.

-or-

      ____ b.         I certify that I am aware of a conflict or basis of recusal of the District
Judge or Magistrate Judge as follows:

DATED this 15th day of October, 2020.

                                               STOVASH, CASE & TINGLEY, P.A.


                                               By: /s/ Robert J. Stovash
                                               Robert J. Stovash, Esquire
                                               Trial Counsel
                                               Florida Bar No. 0769320
                                               Primary Email: rstovash@sctlaw.com
                                               Secondary Email: droman@sctlaw.com
                                               The VUE at Lake Eola
                                               220 North Rosalind Avenue
                                               Orlando, Florida 32801
                                               Telephone: (407) 316-0393
                                               Telecopier: (407) 316-8969
                                               Attorneys for Plaintiff,
                                               GSE CONSULTING, INC.




                                                2
